DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figure 2: Lines, Numbers & Letters not uniformly thick and well defined, clean, durable, and black (poor line quality) – 37 CFR 1.84(l).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: number “46” in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stampfl et al. (U.S. Pub. No. 2016/0325391 A1).

Referring to claim 1, Stampfl et al. disclose a system (Figure 1) comprising:
at least one first machine tool (e.g., power tool devices 104a, 104b, 104c – Figure 1; para. [0029]/e.g., “Although the power tool 104 illustrated and described herein is an impact wrench, embodiments of the invention similarly apply to and can be used in conjunction with a variety of power tools (e.g., a power drill, a hammer drill, a pipe cutter, a sander, a nailer, a grease gun, etc.).” – para. [0036]) including at least one first holding apparatus configured to hold for at least one insert tool (e.g., “In some embodiments, the backup battery is positioned within a pocket inside the power tool and is easily accessible for backup battery replacement when applicable. The pocket does not interfere with the attachable power tool battery pack and does not interfere with additional accessories (e.g., belt clip tool holder and bit holder). The pocket is positioned in an area of the power tool such that the backup battery is not damaged when the tool is dropped and impacts onto a hard surface.” – para. [0008]), wherein the at least one insert tool is configured to be arranged on the at least one first machine tool (e.g., “In some embodiments, the backup battery is positioned within a pocket inside the power tool and is easily accessible for backup battery replacement when applicable. The pocket does not interfere with the attachable power tool battery pack and does not interfere with additional accessories (e.g., belt clip tool holder and bit holder). The pocket is positioned in an area of the power tool such that the backup battery is not damaged when the tool is dropped and impacts onto a hard surface.” – para. [0008]);
at least one storage apparatus including at least one second holding apparatus for the at least one insert tool (e.g., “In some embodiments, the backup battery is positioned within a pocket inside the power tool and is easily accessible for backup battery replacement when applicable. The pocket does not interfere with the attachable power tool battery pack and does not interfere with additional accessories (e.g., belt clip tool holder and bit holder). The pocket is positioned in an area of the power tool such that the backup battery is not damaged when the tool is dropped and impacts onto a hard surface.” – para. [0008]); and
at least one external device including at least one external input interface (e.g., external device 108 – Figures 1 & 2; para. [0029]-[0034]),
wherein an input of at least one application-specific parameter (e.g., core application software – Figure 2; para. [0032]/e.g., “The power tool 104 is configured to perform one or more specific tasks (e.g., drilling, cutting, fastening, pressing, lubricant application, sanding, heating, grinding, bending, forming, impacting, polishing, lighting, etc.). For example, an impact wrench is associated with the task of generating a rotational output (e.g., to drive a bit), while a reciprocating saw is associated with the task of generating a reciprocating output motion (e.g., for pushing and pulling a saw blade). The task(s) associated with a particular tool may also be referred to as the primary function(s) of the tool.” -  para. [0035]) is used to generate at least one output that is transmitted to the at least one first machine tool, the at least one storage apparatus (e.g., “The power tool 104 is configured to perform one or more specific tasks (e.g., drilling, cutting, fastening, pressing, lubricant application, sanding, heating, grinding, bending, forming, impacting, polishing, lighting, etc.). For example, an impact wrench is associated with the task of generating a rotational output (e.g., to drive a bit), while a reciprocating saw is associated with the task of generating a reciprocating output motion (e.g., for pushing and pulling a saw blade). The task(s) associated with a particular tool may also be referred to as the primary function(s) of the tool.” -  para. [0035]-[0036]), and/or to at least one other external device (para. [0034], [0039]-[0040]; Figure 6A).
As to claim 2, Stampfl et al. disclose a system (Figure 1), wherein the at least one application-specific parameter is a material, a workpiece, a machining object, a weight of an object to be machined, and/or a specific process step (e.g., core application software – Figure 2; para. [0032]/e.g., “The power tool 104 is configured to perform one or more specific tasks (e.g., drilling, cutting, fastening, pressing, lubricant application, sanding, heating, grinding, bending, forming, impacting, polishing, lighting, etc.). For example, an impact wrench is associated with the task of generating a rotational output (e.g., to drive a bit), while a reciprocating saw is associated with the task of generating a reciprocating output motion (e.g., for pushing and pulling a saw blade). The task(s) associated with a particular tool may also be referred to as the primary function(s) of the tool.” -  para. [0035]).
Referring to claim 3, Stampfl et al. disclose a system (Figure 1), wherein the at least one first machine tool further includes at least one first input interface configured to receive the input of the at least one application-specific parameter (e.g., “The power tool 104 is configured to perform one or more specific tasks (e.g., drilling, cutting, fastening, pressing, lubricant application, sanding, heating, grinding, bending, forming, impacting, polishing, lighting, etc.). For example, an impact wrench is associated with the task of generating a rotational output (e.g., to drive a bit), while a reciprocating saw is associated with the task of generating a reciprocating output motion (e.g., for pushing and pulling a saw blade). The task(s) associated with a particular tool may also be referred to as the primary function(s) of the tool.” -  para. [0035]).
As to claim 4, Stampfl et al. disclose a system (Figure 1), wherein the at least one first machine tool further includes at least one first communication interface (e.g., communication interface 122 – Figure 2) configured to communicate multidirectionally with the at least one storage apparatus, the at least one other external device, and/or other machine tools (para. [0029], [0031], [0033], [0038]-[0039]; Figure 6A).
Referring to claim 5, Stampfl et al. disclose a system (Figure 1), wherein the at least one first machine tool further includes at least one first output interface configured to present at least one piece of application-specific information (e.g., via indicator 220 – Figures 4 & 6A; para. [0039], [0043], [0052]).
As to claim 6, Stampfl et al. disclose a system (Figure 1), wherein the at least one piece of application-specific information is a work instruction (para. [0035], [0045]-[0046]), a status report (para. [0051], [0054]), or a warning (para. [0052]).
Referring to claim 7, Stampfl et al. disclose a system (Figure 1), wherein the at least one storage apparatus includes at least one second output interface configured to present at least one other piece of application-specific information (e.g., “In some embodiments, the backup battery is positioned within a pocket inside the power tool and is easily accessible for backup battery replacement when applicable. The pocket does not interfere with the attachable power tool battery pack and does not interfere with additional accessories (e.g., belt clip tool holder and bit holder). The pocket is positioned in an area of the power tool such that the backup battery is not damaged when the tool is dropped and impacts onto a hard surface.” – para. [0008]/e.g., “The power tool 104 is configured to perform one or more specific tasks (e.g., drilling, cutting, fastening, pressing, lubricant application, sanding, heating, grinding, bending, forming, impacting, polishing, lighting, etc.). For example, an impact wrench is associated with the task of generating a rotational output (e.g., to drive a bit), while a reciprocating saw is associated with the task of generating a reciprocating output motion (e.g., for pushing and pulling a saw blade). The task(s) associated with a particular tool may also be referred to as the primary function(s) of the tool.” -  para. [0035]).
As to claim 8, Stampfl et al. disclose a system (Figure 1), wherein the at least one storage apparatus includes at least one second communication interface configured to communicate multidirectionally with the at least one first machine tool, the at least one other external device, and/or other storage apparatuses (para. [0029], [0031], [0033], [0038]-[0039]; Figure 6A).
Referring to claim 9, Stampfl et al. disclose a system (Figure 1), wherein the at least one storage apparatus includes at least one of the following components (i) a third holding apparatus for at least one external device, (ii) a fourth holding apparatus for the at least one first machine tool, and (iii) a fifth holding apparatus for accessories (e.g., “In some embodiments, the backup battery is positioned within a pocket inside the power tool and is easily accessible for backup battery replacement when applicable. The pocket does not interfere with the attachable power tool battery pack and does not interfere with additional accessories (e.g., belt clip tool holder and bit holder). The pocket is positioned in an area of the power tool such that the backup battery is not damaged when the tool is dropped and impacts onto a hard surface.” – para. [0008]/e.g., “The power tool 104 is configured to perform one or more specific tasks (e.g., drilling, cutting, fastening, pressing, lubricant application, sanding, heating, grinding, bending, forming, impacting, polishing, lighting, etc.). For example, an impact wrench is associated with the task of generating a rotational output (e.g., to drive a bit), while a reciprocating saw is associated with the task of generating a reciprocating output motion (e.g., for pushing and pulling a saw blade). The task(s) associated with a particular tool may also be referred to as the primary function(s) of the tool.” -  para. [0035]).
As to claim 10, Stampfl et al. disclose a system (Figure 1), wherein the at least one storage apparatus includes at least one second input interface configured to receive the input of the at least one application-specific parameter (e.g., “In some embodiments, the backup battery is positioned within a pocket inside the power tool and is easily accessible for backup battery replacement when applicable. The pocket does not interfere with the attachable power tool battery pack and does not interfere with additional accessories (e.g., belt clip tool holder and bit holder). The pocket is positioned in an area of the power tool such that the backup battery is not damaged when the tool is dropped and impacts onto a hard surface.” – para. [0008]/e.g., “The power tool 104 is configured to perform one or more specific tasks (e.g., drilling, cutting, fastening, pressing, lubricant application, sanding, heating, grinding, bending, forming, impacting, polishing, lighting, etc.). For example, an impact wrench is associated with the task of generating a rotational output (e.g., to drive a bit), while a reciprocating saw is associated with the task of generating a reciprocating output motion (e.g., for pushing and pulling a saw blade). The task(s) associated with a particular tool may also be referred to as the primary function(s) of the tool.” -  para. [0035]).
Referring to claim 11, Stampfl et al. disclose a system (Figure 1), wherein the at least one external device includes an external input interface configured to input the at least one application-specific parameter, an output interface configured to present at least one piece of application-specific information, and an external communication interface configured to multidirectionally communicate with the at least one first machine tool, the at least one storage apparatus, and/or other mobile devices (e.g., external device 108 – Figures 1 & 2; para. [0029]-[0035], [0038]-[0039]; Figure 6A).
As to claim 12, Stampfl et al. disclose a system (Figure 1), further comprising: a mobile device (para. [0030]; Figure 1) configured to communicate with the at least one first machine tool and/or the at least one storage apparatus, the mobile device including a communication interface configured to multidirectionally communicate with the at least one first machine tool and/or the at least one storage apparatus (para. [0029]-[0035], [0038]-[0039]; Figures 1-2 & 6A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864